DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressure-sensing electronic unit is configured to” in claims 1, 34, and 39; 
“noise reduction mechanism for” in claim 2, 6, 33 and 38; 
“notification means for” in claim 24, 25, 43 and 44; 
“external computing device is configured to” in claims 28 and 42; 
“a communication module being configured to” and “controller module is configured to” in claim 39; and
“an external computing device for” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 33, 29-30 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “noise reduction mechanism for” in claim 2, 6, 33 and 38 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6 recites the limitation "the noise reduction mechanism" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. 


Claim 29 recites the limitation "the plurality of pressure relief mattresses" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 30 is rejected the same because it depends upon claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 17-19, 21-28, 31-39, and 42-45 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Evans et al. (US 20160317370 A1 – cited in IDS).

Regarding claim 1, Evans discloses a pressure relief mattress ([0003] The invention pertains generally to cushions, chair overlays and mattresses suitable for long term patient seating and lying, and more particularly to a cushioning device utilizing a plurality of bladders independently pressurized according to different modes to help prevent and treat pressure sores. [0035] FIG. 1 shows a block diagram of a responsive cushion system according to an exemplary embodiment of the invention.) comprising: 
a plurality of inflatable bladders (figs. 1, 2, 3 and 5  - array of bladders 102; [0035] and [0039]-[0040] The array of bladders 102 is inflated by the air compressor 130); 
a pressure sensor pad arranged to detect pressure exerted on a subject (figs. 1 and 4 – sensor array 104; [0012] and [0035] The cushion 101 is made up of an array of bladders 102 coupled to a sensor array 104. [0044] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array 400 for use as the sensor array 104 in the cushion 101 according to an exemplary embodiment.), 
the pressure sensor pad comprising a plurality of pressure sensor cells being arranged in a matrix with at least one row and at least one column ([0044] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array 400 for use as the sensor array 104 in the cushion 101 according to an exemplary embodiment. Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114.), 
a pressure-sensing electronic unit electrically connected with the plurality of pressure sensor cells (fig. 1; [0036] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101. [0044] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array 400 for use as the sensor array 104 in the cushion 101 according to an exemplary embodiment. Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114.); and 
a pressure-control electronic unit communicatively connected with the pressure-sensing electronic unit (fig. 1; [0035] FIG. 1 shows a block diagram of a responsive cushion system according to an exemplary embodiment of the invention. The system includes a cushion controller 100 coupled to a cushion 101. [0036] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101. [0041] In the embodiment shown in FIG. 1, each of the cushion's air bladders is connected to the pressure adjustment system 128 via the manifold's fill/bleed valves 124 thereby enabling individual control of each of the one-hundred bladders by the processor 114. [0042] Besides providing support to a user, the bladder array 102 is controlled by the processor to inflate and deflate in different pressurisation modes, many of which include dynamically changing pressures thereby facilitating and promoting blood flow to trouble spots such as the ischial trochanters area, and to isolate several areas within the areas of high incidence and to provide positioning stability.); 
wherein the pressure-sensing electronic unit is configured to selectively drive one or more of the pressure sensor cells for generating a pressure measurement result ([0042] and [0046] each of those pressures sensors can be individually selected to detect their individual pressures values associated with the bladders), the pressure-control electronic unit is configured to control operation of one or more of the inflatable bladders according to the pressure measurement result ([0042] and [0046]-[0047] The two-hundred and fifty-six pressure sensors detect their individual pressure as sensor data representing current pressure values. The processor 114 may dynamically select target bladder group(s) and/or change the pressures in one or more bladder(s) or bladder zone(s) as the sensor data received via the communication interface changes over time. For example, a baseline prevention pressurization mode may involve the processor 114 determining when pressure values exceed a threshold value and then dynamically changing the air bladder pressure in that area to automatically remove pressure points. Likewise, if a user or the processor 114 has selected a specific target bladder group, the processor 114 may simultaneously run a second pressurization mode in the target group such as to fully deflate or inflate that target bladder group. Different pressurization modes run concurrently in different zones of the cushion 101 include dynamically changing pressure over time and keeping a static pressure. Both these two modes may be running but targeting different areas of the cushion such that a selected area remains static while pressure dynamically changes outside the area or vice versa.).

Regarding claim 2, Evan discloses the pressure relief mattress according to claim 1, wherein the pressure-sensing electronic unit comprises a noise reduction mechanism for eliminating interfering signals from neighbouring pressure sensor cells of the one or more selected pressure sensor cells ([0044]-[0045], [0048] Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114. The pressure sensor array 400 is implemented as a fabric pad positioned between the conductive wires 402, 404 made of piezo-resistive material. [0049] In operation, the processor 114 has a plurality of switches (e.g. “noise reduction mechanism”) to selectively connect any one of the row wire lines 402 to a voltage such as 5V. In operation, the processor 114 receives pressure data from the pressure sensor array 400 as follows. The processor 114 first connects only the first wire row R1 to the voltage source. The processor 114 then cycles through each of the columns C1-C16 and reads and stores the voltage value detected at each column.).

Regarding claim 3, Evan discloses the pressure relief mattress according to claim 1, wherein the pressure-sensing electronic unit is further configured to generate a pressure redistribution map based on the pressure measurement result, and the pressure-control electronic unit is configured to adjust a pressure level of one or more of the inflatable bladders to a desired pressure level based on the pressure redistribution map ([0049]-[0050] The processor 114 cycles through connecting each row wire 402 to the voltage power source and, for each row, cycles through each column wire 404 reading the various voltages received in order to store the full pressure map of 256 points. The processor 114 may continually repeat the cycle, and resolution of the pressure sensor array 400 can be increased to any desired level by adding more wires rows 402 and/or wire columns 404. For example, a grid of two-hundred and fifty-six column wires 404 by two-hundred and fifty-six row wires 402 could be utilized in a more expensive cushion model to provide very high resolution pressure map. [0056] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment.).

Regarding claim 4, Evan discloses the pressure relief mattress according to claim 1, wherein the pressure sensor pad comprises a dielectric substrate, a plural rows of flexible conducting strips disposed on a first surface of the dielectric substrate, and a plural columns of flexible conducting strips disposed on a second surface of the dielectric substrate, the plural rows and columns of flexible conducting strips overlapping at a plurality of intersections to form the matrix of pressure sensor cells (fig. 4-5; [0048] In some embodiments, the pressure sensor array 400 is implemented by two outside layers of cloth or other fabric with embedded wires 402, 404 and separated by an inner layer of piezo-resistive material 406 (i.e. “a dielectric substrate”). The pressure sensor array 400 in this embodiment is made of three layers, where the outer sides of the fabric are made with conducive material fabric or wires 402 running along lines therein as shown by the lines in FIG. 4. As shown in the side view in FIG. 4, a conductive row wire 402 can be seen running along one outer side and conducive column wires 404 are seen running along the other outer side. An inner layer of the fabric is made of a piezo-electric material such as a piezo-resistive material 406 that changes resistance depending on pressure forces exerted thereon. When pressing down the selected woven elasticized fabric or piezo-resistive material 406 in the Z direction such as when a user sits on the cushion 101, the piezo-resistive material changes its electrical resistance characteristics. The actual pressure is detected by measuring voltage drop between a row wire 402 and a column wire 404, which depends on resistance of the piezo-electric material 406 changing with the physical deflection in the Z axis.).

Regarding claim 5, Evan discloses the pressure relief mattress according to claim 4, wherein the pressure-sensing electronic unit is configured to selectively drive an active conducting strip on the first surface of the dielectric substrate at a pre-determined voltage level with reference to a corresponding sensing conducting strip on the second surface of the dielectric substrate, and to measure a capacitive current from the sensing conducting strip for generating the pressure measurement result ([0049] In operation, the processor 114 has a plurality of switches (not shown) to selectively connect any one of the row wire lines 402 to a voltage such as 5V. Each of the column wire lines 404 is electrically pulled to ground with a particular resistor value—i.e., sixteen resistors to ground having a same resistance are coupled to each of the column wire lines C1-C16. The processor 114 includes a number of general purpose input/output (GPIO) pins coupled to at least the column wire lines 404. In operation, the processor 114 receives pressure data from the pressure sensor array 400 as follows. The processor 114 first connects only the first wire row R1 to the voltage source. The processor 114 then cycles through each of the columns C1-C16 and reads and stores the voltage value detected at each column. An analog to digital converter (ADC) may be integrated with the GPIO pins within the processor 114, or an external ADC (not shown) may be utilized. The detected voltage values correspond to a voltage divider between the piezo-resistive material 406 and the pull down resistor on the column wire 404. Since the piezo-resistive material 406 in this embodiment decreases resistance as pressure increases, higher voltages read by the processor 114 on a particular column wire 404 mean that pressure is higher at the intersection point of the column wire 404 with the row wire 402 that is currently connected to power. The processor 114 cycles through connecting each row wire 402 to the voltage power source and, for each row, cycles through each column wire 404 reading the various voltages received in order to store the full pressure map of 256 points. The processor 114 may continually repeat the cycle, and resolution of the pressure sensor array 400 can be increased to any desired level by adding more wires rows 402 and/or wire columns 404. For example, a grid of two-hundred and fifty-six column wires 404 by two-hundred and fifty-six row wires 402 could be utilized in a more expensive cushion model to provide very high resolution pressure map.).

Regarding claim 6, Evan discloses the pressure relief mattress according to claim 5, wherein the noise reduction mechanism is adapted to control neighbouring conducting strips of the active conducting strip on the first surface and the sensing conducting strip on the second surface at a same voltage level ([0049] In operation, the processor 114 has a plurality of switches (e.g. noise reduction mechanism) to selectively connect any one of the row wire lines 402 to a voltage such as 5V. Each of the column wire lines 404 is electrically pulled to ground with a particular resistor value—i.e., sixteen resistors to ground having a same resistance are coupled to each of the column wire lines C1-C16. The processor 114 includes a number of general purpose input/output (GPIO) pins coupled to at least the column wire lines 404. In operation, the processor 114 receives pressure data from the pressure sensor array 400 as follows. The processor 114 first connects only the first wire row R1 to the voltage source. The processor 114 then cycles through each of the columns C1-C16 and reads and stores the voltage value detected at each column. An analog to digital converter (ADC) may be integrated with the GPIO pins within the processor 114, or an external ADC (not shown) may be utilized. The detected voltage values correspond to a voltage divider between the piezo-resistive material 406 and the pull down resistor on the column wire 404. Since the piezo-resistive material 406 in this embodiment decreases resistance as pressure increases, higher voltages read by the processor 114 on a particular column wire 404 mean that pressure is higher at the intersection point of the column wire 404 with the row wire 402 that is currently connected to power. The processor 114 cycles through connecting each row wire 402 to the voltage power source and, for each row, cycles through each column wire 404 reading the various voltages received in order to store the full pressure map of 256 points. The processor 114 may continually repeat the cycle, and resolution of the pressure sensor array 400 can be increased to any desired level by adding more wires rows 402 and/or wire columns 404. For example, a grid of two-hundred and fifty-six column wires 404 by two-hundred and fifty-six row wires 402 could be utilized in a more expensive cushion model to provide very high resolution pressure map.).

Regarding claim 7, Evan discloses the pressure relief mattress according to claim 4, wherein the dielectric substrate is made of a compressible dielectric material ([0048] An inner layer of the fabric is made of a piezo-electric material such as a piezo-resistive material 406 that changes resistance depending on pressure forces exerted thereon. When pressing down the selected woven elasticized fabric or piezo-resistive material 406 in the Z direction such as when a user sits on the cushion 101, the piezo-resistive material changes its electrical resistance characteristics.).

Regarding claim 9, Evan discloses the pressure relief mattress according to claim 1, wherein the pressure sensor pad comprises 120 to 650 pressure sensor cells ([0044] and [0049] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array 400 for use as the sensor array 104 in the cushion 101 according to an exemplary embodiment. Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114.).

Regarding claim 10, Evan discloses the pressure relief mattress according to claim 1, wherein the pressure relief mattress further comprises at least one fluid supply being operatively coupled to the inflatable bladders and being operatively connected with the pressure-control electronic unit ([0039]-[0043]: the array of bladders 102 is inflated by the air compressor 130. The processor 114 of the cushion controller 100 can independently inflate and deflate an individual or group of bladders).

Regarding claim 17, Evan discloses the pressure relief mattress according to claim 1, wherein the pressure sensor pad is configured to communicate with an external computing device (fig. 1; [0035]-[0037] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101 and is coupled wirelessly to a communication I/O module 132 in a mobile device 142.).

Regarding claim 18, Evan discloses the pressure relief mattress according to claim 17, wherein the pressure sensor pad is configured to communicate with the external computing device via a wireless transmission unit (fig. 1; [0035]-[0037] The cushion controller 100 includes a communication I/O module 106 further comprising Bluetooth 108, Wi-Fi 109, USB 110, RS232 111, IC2 112, and/or other 113 communication interfaces. The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101 and is coupled wirelessly to a communication I/O module 132 in a mobile device 142.).

Regarding claim 19, Evan discloses the pressure relief mattress according to claim 18, wherein the wireless transmission unit comprises one or more of the following: at least one Bluetooth transceiver, or at least one ZIGBEE transceiver (fig. 1; [0035]-[0037] The cushion controller 100 includes a communication I/O module 106 further comprising Bluetooth 108, Wi-Fi 109, USB 110, RS232 111, IC2 112, and/or other 113 communication interfaces. The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101 and is coupled wirelessly to a communication I/O module 132 in a mobile device 142.).

Regarding claim 21, Evan discloses the pressure relief mattress according to claim 17, wherein the external computing device comprises a display unit, the display unit being configured to display the pressure measurement result in the form of a body pressure distribution map ([0056] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment. The pressure map is displayed according to measurements by the pressure sensor array 400 under the user. The pressure map displayed on either UI 120, 146 may be updated in real time so that a user can immediately see as pressure points are developing. For instance, the map shown in FIG. 6 shows some higher pressure areas marked with less dense cross hashing around the area of the ischial tuberosity. In a baseline mode the processor 114 is configured to automatically deflate bladder(s) around those areas to remove those higher pressure points and prevent bedsores from forming at these points. Colors such as red may be utilized to indicate higher pressure areas and colors such as blue may be utilized to indicate lower pressure areas.).

Regarding claim 22, Evan discloses the pressure relief mattress according to claim 17, wherein the external computing device comprises a control interface, the control interface being configured to switch between a plurality of operational modes ([0042] and [0046] the bladder array 102 is controlled by the processor to inflate and deflate in different pressurisation modes. [0101] Similar to as previously described, the caregiver may identify a primary target area on the mobile app user interface (UI) for special treatment with a different pressurization mode than the area outside the target area.).

Regarding claim 23, Evan discloses the pressure relief mattress according to claim 22, wherein the plurality of operational modes comprises a static low-pressure body support mode, an alternate-pressure body support mode, and a dynamic-pressure body support mode ([0042] and [0046] the bladder array 102 is controlled by the processor to inflate and deflate in different pressurisation modes. [0101] Similar to as previously described, the caregiver may identify a primary target area on the mobile app user interface (UI) for special treatment with a different pressurization mode than the area outside the target area.).

Regarding claim 24, Evan discloses the pressure relief mattress according to claim 17, further comprising a notification means for providing an alert to a caregiver ([0101] Alarms and other fail safe mechanisms (including controls within the software and processor 114) may also sound to alert users and caregivers.).

Regarding claim 25, Evan discloses the pressure relief mattress according to claim 24, wherein the notification means is configured to provide a notification to adjust the pressure of at least one of the plurality of inflatable bladders ([0101] Similar to as previously described, the caregiver may identify a primary target area on the mobile app user interface (UI) for special treatment with a different pressurization mode than the area outside the target area. Depending upon the treatment plan, a chosen massage or other pressurization mode promotes blood flow outside of the target area while a different pressurisation mode such as bladder deflation is used within the target area. The user chooses duration and intensity level of the massage on the mobile app user interface (UI). The cylinder shape may be in communication with a nursing station user interface allowing remote monitoring of the user's program selection, duration and safety by professional staff. Alarms and other fail safe mechanisms (including controls within the software and processor 114) may also sound to alert users and caregivers. Fail safe mechanisms may include normally-closed manifold fill valves 124 and normally-open manifold bleed valves 124.).

Regarding claim 26, Evan discloses the pressure relief mattress according to claim 25, further comprising a timer, wherein the pressure relief mattress adjusts the pressure of at least one of the plurality of inflatable bladders at pre-determined time intervals ([0080] the processor 114 controls the pressure adjustment system 128 to run a dynamic pressurization mode that changes pressure over time. The pressure changes may be directly in response to time measured by the timer 116 such as a massage cycle or may also be in response to sensor data such as pressure points detected by the pressure sensor array 104. [0101] The user chooses duration and intensity level of the massage on the mobile app user interface (UI).).

Regarding claim 27, Evan discloses the pressure relief mattress according to claim 1, wherein the plurality of pressure sensor cells are formed by a stretch-sensitive fabric, a piezo-resistive fabric, a plurality of force sensors, or a combination thereof ([0044] and [0048] piezo electric fabric material for pressure sensor).

Regarding claim 28, Evan discloses a system for managing a body pressure of one or more subjects comprising: one or more pressure relief mattresses according to claim 1, and one or more external computing devices in communication with one or more of the pressure relief mattresses (fig. 1 mobile device 142), wherein the external computing device is configured to receive a pressure measurement result from one or more of the pressure relief mattresses for monitoring the pressure measurement result and for putting one or more of the pressure relief mattresses in various operational modes (fig. 1; [0035]-[0037], [0042], [0046]: the external processor control the mattress in various operational modes. [0036] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101 and is coupled wirelessly to a communication I/O module 132 in a mobile device 142. [0056] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment. The pressure map is displayed according to measurements by the pressure sensor array 400 under the user. The pressure map displayed on either UI 120, 146 may be updated in real time so that a user can immediately see as pressure points are developing. For instance, the map shown in FIG. 6 shows some higher pressure areas marked with less dense cross hashing around the area of the ischial tuberosity. In a baseline mode the processor 114 is configured to automatically deflate bladder(s) around those areas to remove those higher pressure points and prevent bedsores from forming at these points. Colors such as red may be utilized to indicate higher pressure areas and colors such as blue may be utilized to indicate lower pressure areas. [0101] Similar to as previously described, the caregiver may identify a primary target area on the mobile app user interface (UI) for special treatment with a different pressurization mode than the area outside the target area. Depending upon the treatment plan, a chosen massage or other pressurization mode promotes blood flow outside of the target area while a different pressurisation mode such as bladder deflation is used within the target area. The user chooses duration and intensity level of the massage on the mobile app user interface (UI).).

Regarding claim 31, Evans discloses a method of managing a body pressure of a subject lying on a support surface comprising: 
measuring the body pressure at a plurality of locations on the support surface by using a pressure sensor pad having a matrix of pressure sensor cells ([0044] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array 400 for use as the sensor array 104 in the cushion 101 according to an exemplary embodiment. Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114.), 
creating a pressure distribution map according to the body pressure measured at the plurality of locations ([0049]-[0050] The processor 114 cycles through connecting each row wire 402 to the voltage power source and, for each row, cycles through each column wire 404 reading the various voltages received in order to store the full pressure map of 256 points. The processor 114 may continually repeat the cycle, and resolution of the pressure sensor array 400 can be increased to any desired level by adding more wires rows 402 and/or wire columns 404. For example, a grid of two-hundred and fifty-six column wires 404 by two-hundred and fifty-six row wires 402 could be utilized in a more expensive cushion model to provide very high resolution pressure map. [0056] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment.), 
generating a pressure redistribution map according to the pressure distribution map ([0049]-[0050] The processor 114 cycles through connecting each row wire 402 to the voltage power source and, for each row, cycles through each column wire 404 reading the various voltages received in order to store the full pressure map of 256 points. The processor 114 may continually repeat the cycle, and resolution of the pressure sensor array 400 can be increased to any desired level by adding more wires rows 402 and/or wire columns 404. For example, a grid of two-hundred and fifty-six column wires 404 by two-hundred and fifty-six row wires 402 could be utilized in a more expensive cushion model to provide very high resolution pressure map. [0056] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment.),
generating at least one digital command according to the pressure redistribution map ([0056], [0097] , and [0099] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment. The pressure map is displayed according to measurements by the pressure sensor array 400 under the user. The pressure map displayed on either UI 120, 146 may be updated in real time so that a user can immediately see as pressure points are developing. For instance, the map shown in FIG. 6 shows some higher pressure areas marked with less dense cross hashing around the area of the ischial tuberosity. In a baseline mode the processor 114 is configured to automatically deflate bladder(s) around those areas to remove those higher pressure points and prevent bedsores from forming at these points. Colors such as red may be utilized to indicate higher pressure areas and colors such as blue may be utilized to indicate lower pressure areas.),
transmitting the at least one digital command to a pressure-redistribution layer having a plurality of inflatable bladders (figs. 1, 2, 3 and 5  - array of bladders 102; [0035] and [0039]-[0040] The array of bladders 102 is inflated by the air compressor 130. The array of bladders 102 is inflated by the air compressor 130 and provides support to a user. By adjusting the manifold's fill/bleed valves 124, the processor 114 of the cushion controller 100 can independently inflate and deflate an individual or group of bladders. For example, by deflating a target group of bladders relative to other bladders, the cushion controller 100 reduces the pressure in and around the target bladders allowing a decubitus ulcer to have reduced pressure and enable healing. [0056], [0097] , and [0099] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment. The pressure map is displayed according to measurements by the pressure sensor array 400 under the user. The pressure map displayed on either UI 120, 146 may be updated in real time so that a user can immediately see as pressure points are developing. For instance, the map shown in FIG. 6 shows some higher pressure areas marked with less dense cross hashing around the area of the ischial tuberosity. In a baseline mode the processor 114 is configured to automatically deflate bladder(s) around those areas to remove those higher pressure points and prevent bedsores from forming at these points. Colors such as red may be utilized to indicate higher pressure areas and colors such as blue may be utilized to indicate lower pressure areas), and 
adjusting a pressure level in one or more inflatable bladders to a desired pressure level according to the at least one digital command ([0056], [0097] , and [0099] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment. The pressure map is displayed according to measurements by the pressure sensor array 400 under the user. The pressure map displayed on either UI 120, 146 may be updated in real time so that a user can immediately see as pressure points are developing. For instance, the map shown in FIG. 6 shows some higher pressure areas marked with less dense cross hashing around the area of the ischial tuberosity. In a baseline mode the processor 114 is configured to automatically deflate bladder(s) around those areas to remove those higher pressure points and prevent bedsores from forming at these points. Colors such as red may be utilized to indicate higher pressure areas and colors such as blue may be utilized to indicate lower pressure areas).

Regarding claim 32, Evans discloses a method according to claim 31, further comprising the step of selecting one or more of the pressure sensor cells by a pressure-sensing electronic unit for generating a pressure measurement result (fig. 1; [0036] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101. [0044] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array 400 for use as the sensor array 104 in the cushion 101 according to an exemplary embodiment. Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114. [0046]-[0047] The two-hundred and fifty-six pressure sensors detect their individual pressure as sensor data representing current pressure values. The processor 114 may dynamically select target bladder group(s) and/or change the pressures in one or more bladder(s) or bladder zone(s) as the sensor data received via the communication interface changes over time. For example, a baseline prevention pressurization mode may involve the processor 114 determining when pressure values exceed a threshold value and then dynamically changing the air bladder pressure in that area to automatically remove pressure points. Likewise, if a user or the processor 114 has selected a specific target bladder group, the processor 114 may simultaneously run a second pressurization mode in the target group such as to fully deflate or inflate that target bladder group. Different pressurization modes run concurrently in different zones of the cushion 101 include dynamically changing pressure over time and keeping a static pressure. Both these two modes may be running but targeting different areas of the cushion such that a selected area remains static while pressure dynamically changes outside the area or vice versa.).

Regarding claim 33, Evans discloses the method according to claim 32, wherein the pressure-sensing electronic unit comprises a noise reduction mechanism for eliminating interfering signals from neighbouring pressure sensor cells of the one or more selected pressure sensor cells ([0044]-[0045], [0048] Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114. The pressure sensor array 400 is implemented as a fabric pad positioned between the conductive wires 402, 404 made of piezo-resistive material. [0049] In operation, the processor 114 has a plurality of switches (e.g. “noise reduction mechanism”) to selectively connect any one of the row wire lines 402 to a voltage such as 5V. In operation, the processor 114 receives pressure data from the pressure sensor array 400 as follows. The processor 114 first connects only the first wire row R1 to the voltage source. The processor 114 then cycles through each of the columns C1-C16 and reads and stores the voltage value detected at each column.).

Regarding claim 34, Evans discloses the process of manufacturing a pressure relief mattress comprising: 
providing a plurality of inflatable bladders arranged to form a pressure redistribution layer (figs. 1, 2, 3 and 5 - array of bladders 102; [0035] and [0039]-[0040] The array of bladders 102 is inflated by the air compressor 130), 
providing a pressure-control electronic unit being affixed to the pressure redistribution layer (fig. 1 and 5 processor(s) 114), 
providing a pressure sensor pad above the inflatable bladders (fig. 5 pressure sensing array 104), 
the pressure sensor pad (fig. 4; [0025] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array in the cushion of FIG. 1 according to an exemplary embodiment. [0048] In some embodiments, the pressure sensor array 400 is implemented by two outside layers of cloth or other fabric with embedded wires 402, 404 and separated by an inner layer of piezo-resistive material 406.) comprising 
a dielectric substrate (fig. 4 piezo-resistive material 406), 
a plural rows of flexible conducting strips disposed on a first surface of the dielectric substrate (fig. 4 embedded wires 402, 404; [0048] As shown in the side view in FIG. 4, a conductive row wire 402 can be seen running along one outer side and conducive column wires 404 are seen running along the other outer side.), and 
a plural columns of flexible conducting strips disposed on a second surface of the dielectric substrate (fig. 4 embedded wires 402, 404; [0048] As shown in the side view in FIG. 4, a conductive row wire 402 can be seen running along one outer side and conducive column wires 404 are seen running along the other outer side.), 
providing a pressure-sensing electronic unit being affixed to the pressure sensor pad (fig. 1 and 5 processor(s) 114), and connecting the pressure-sensing electronic unit to the plural rows and columns of the flexible conducting strips to form one or more electrical connections (fig. 1, 4 and 5; [0049] In operation, the processor 114 has a plurality of switches (not shown) to selectively connect any one of the row wire lines 402 to a voltage such as 5V. The processor 114 includes a number of general purpose input/output (GPIO) pins coupled to at least the column wire lines 404.).

Regarding claim 35, Evans discloses the process of manufacturing the pressure relief mattress according to claim 34, further comprising forming a mattress overlay by enclosing the pressure redistribution layer and the pressure sensor pad with a protective cover ([0003] The invention pertains generally to cushions, chair overlays and mattresses suitable for long term patient seating and lying, and more particularly to a cushioning device utilizing a plurality of bladders independently pressurized according to different modes to help prevent and treat pressure sores.).

Regarding claim 36, Evans discloses the process of manufacturing the pressure relief mattress according to claim 34, further comprising: providing one or more soldering flux layers on the plural rows and columns of the flexible conducting strips, applying a pre-determined temperature profile to the soldering flux layers, and connecting one or more electrical leads of the pressure-sensing electronic unit to the soldering flux layers (figs. 3-4; [0036] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101 and is coupled wirelessly to a communication I/O module 132 in a mobile device 142. [0049] The processor 114 includes a number of general purpose input/output (GPIO) pins coupled to at least the column wire lines 404. Therefore, it is inherent that the device comprises one or more soldering flux layers on the plural rows and columns of the flexible conducting strips 402, 404 in order to exchange data between the conducting strips 402, 404 and processor(s) 114.).

Regarding claim 37, Evans discloses the process according to claim 34, further comprising: adapting the pressure-sensing electronic unit to selectively drive an active conducting strip on the first surface of the dielectric substrate at a pre-determined voltage level with reference to a corresponding sensing conducting strip on the second surface of the dielectric substrate, and to measure a capacitive current from the sensing conducting strip for generating a pressure measurement result ([0049] In operation, the processor 114 has a plurality of switches (not shown) to selectively connect any one of the row wire lines 402 to a voltage such as 5V. Each of the column wire lines 404 is electrically pulled to ground with a particular resistor value—i.e., sixteen resistors to ground having a same resistance are coupled to each of the column wire lines C1-C16. The processor 114 includes a number of general purpose input/output (GPIO) pins coupled to at least the column wire lines 404. In operation, the processor 114 receives pressure data from the pressure sensor array 400 as follows. The processor 114 first connects only the first wire row R1 to the voltage source. The processor 114 then cycles through each of the columns C1-C16 and reads and stores the voltage value detected at each column. An analog to digital converter (ADC) may be integrated with the GPIO pins within the processor 114, or an external ADC (not shown) may be utilized. The detected voltage values correspond to a voltage divider between the piezo-resistive material 406 and the pull down resistor on the column wire 404. Since the piezo-resistive material 406 in this embodiment decreases resistance as pressure increases, higher voltages read by the processor 114 on a particular column wire 404 mean that pressure is higher at the intersection point of the column wire 404 with the row wire 402 that is currently connected to power. The processor 114 cycles through connecting each row wire 402 to the voltage power source and, for each row, cycles through each column wire 404 reading the various voltages received in order to store the full pressure map of 256 points. The processor 114 may continually repeat the cycle, and resolution of the pressure sensor array 400 can be increased to any desired level by adding more wires rows 402 and/or wire columns 404. For example, a grid of two-hundred and fifty-six column wires 404 by two-hundred and fifty-six row wires 402 could be utilized in a more expensive cushion model to provide very high resolution pressure map.).

Regarding claim 38, Evans discloses the process according to claim 37, further comprising providing a noise reduction mechanism for controlling neighbouring conducting strips of the active conducting strip on the first surface and the sensing conducting strip on the second surface at a same voltage level ([0044]-[0045], [0048] Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114. The pressure sensor array 400 is implemented as a fabric pad positioned between the conductive wires 402, 404 made of piezo-resistive material. [0049] In operation, the processor 114 has a plurality of switches (e.g. “noise reduction mechanism”) to selectively connect any one of the row wire lines 402 to a voltage such as 5V. In operation, the processor 114 receives pressure data from the pressure sensor array 400 as follows. The processor 114 first connects only the first wire row R1 to the voltage source. The processor 114 then cycles through each of the columns C1-C16 and reads and stores the voltage value detected at each column.).

Regarding claim 39, Evans discloses a control system for managing body pressure of at least one subject, which comprises one or more pressure redistribution layers, wherein each one of the pressure redistribution layer comprises: 
a plurality of inflatable bladders (figs. 1, 2, 3 and 5  - array of bladders 102; [0035] and [0039]-[0040] The array of bladders 102 is inflated by the air compressor 130), and 
a pressure-control electronic unit comprising a communication module being configured to receive a pressure measurement result from a pressure sensor layer (fig. 1 and 5; [0036] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101. [0044] FIG. 4 shows top and side views of a sixteen-by-sixteen pressure sensor array 400 for use as the sensor array 104 in the cushion 101 according to an exemplary embodiment. Each of the sixteen conductive row lines 402 overlaps with sixteen conductive column lines 404. In total there are two-hundred and fifty-six points of intersection. Each point of intersection represents a separate pressure sensor providing data to the cushion processor 114), and a controller module being operatively connected to one or more of the inflatable bladders (fig. 1 and 5; [0041] In the embodiment shown in FIG. 1, each of the cushion's air bladders is connected to the pressure adjustment system 128 via the manifold's fill/bleed valves 124 thereby enabling individual control of each of the one-hundred bladders by the processor 114.  [0042] Besides providing support to a user, the bladder array 102 is controlled by the processor to inflate and deflate in different pressurisation modes, many of which include dynamically changing pressures thereby facilitating and promoting blood flow to trouble spots such as the ischial trochanters area, and to isolate several areas within the areas of high incidence and to provide positioning stability. With this in mind, even when all bladders are separate and independently inflatable, it is still possible for the processor 114 to select individual bladders or a group of bladders in various shapes to simultaneously and together run a particular pressurization mode.), wherein the controller module is configured to identify one or more high-pressure regions according to the pressure measurement result (fig. 1; [0035] FIG. 1 shows a block diagram of a responsive cushion system according to an exemplary embodiment of the invention. The system includes a cushion controller 100 coupled to a cushion 101. [0036] The cushion's communication I/O module 106 acts as a communications hub for the processor(s) 114 and is coupled with one or more wired buses to the sensor array 104 in the cushion 101. [0010] The cushion is configured to operate in three modes, the first being a baseline mode where the pressure sensor array sends the processor real-time data about the areas of highest pressure, and then the processor automatically changes the pressure adjustment system such that the array of bladders and sensor array have equal pressure throughout.), generate a pressure redistribution map for lowering a pressure at the identified high-pressure regions ([0049]-[0050] The processor 114 cycles through connecting each row wire 402 to the voltage power source and, for each row, cycles through each column wire 404 reading the various voltages received in order to store the full pressure map of 256 points. The processor 114 may continually repeat the cycle, and resolution of the pressure sensor array 400 can be increased to any desired level by adding more wires rows 402 and/or wire columns 404. For example, a grid of two-hundred and fifty-six column wires 404 by two-hundred and fifty-six row wires 402 could be utilized in a more expensive cushion model to provide very high resolution pressure map. [0056] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment.), and adjust a pressure level in one or more of the inflatable bladders to a desired pressure level according to the pressure redistribution map ([0010] The cushion is configured to operate in three modes, the first being a baseline mode where the pressure sensor array sends the processor real-time data about the areas of highest pressure, and then the processor automatically changes the pressure adjustment system such that the array of bladders and sensor array have equal pressure throughout. [0056] FIG. 6 shows a pressure map with manual selection of target area displayed by either of the two the user interfaces 120, 146 while a user is sitting on the cushion 101 according to an exemplary embodiment. The pressure map is displayed according to measurements by the pressure sensor array 400 under the user. The pressure map displayed on either UI 120, 146 may be updated in real time so that a user can immediately see as pressure points are developing. For instance, the map shown in FIG. 6 shows some higher pressure areas marked with less dense cross hashing around the area of the ischial tuberosity. In a baseline mode the processor 114 is configured to automatically deflate bladder(s) around those areas to remove those higher pressure points and prevent bedsores from forming at these points. Colors such as red may be utilized to indicate higher pressure areas and colors such as blue may be utilized to indicate lower pressure areas.).

Regarding claim 42, Evans discloses the control system according to claim 39, wherein the control system is arranged in communication with an external computing device for switching between a plurality of operational modes of one or more of the pressure redistribution layers ([0042] and [0046] the bladder array 102 is controlled by the processor to inflate and deflate in different pressurisation modes. [0101] Similar to as previously described, the caregiver may identify a primary target area on the mobile app user interface (UI) for special treatment with a different pressurization mode than the area outside the target area.).

Regarding claim 43, Evans discloses the control system according to claim 39, further comprising a notification means for providing an alert to the caregiver ([0101] Similar to as previously described, the caregiver may identify a primary target area on the mobile app user interface (UI) for special treatment with a different pressurization mode than the area outside the target area. Depending upon the treatment plan, a chosen massage or other pressurization mode promotes blood flow outside of the target area while a different pressurisation mode such as bladder deflation is used within the target area. The user chooses duration and intensity level of the massage on the mobile app user interface (UI). The cylinder shape may be in communication with a nursing station user interface allowing remote monitoring of the user's program selection, duration and safety by professional staff. Alarms and other fail safe mechanisms (including controls within the software and processor 114) may also sound to alert users and caregivers. Fail safe mechanisms may include normally-closed manifold fill valves 124 and normally-open manifold bleed valves 124.).

Regarding claim 44, Evans discloses the control system according to claim 43, wherein the notification means is configured to provide a notification to adjust the pressure of at least one of the plurality of inflatable bladders ([0101] Similar to as previously described, the caregiver may identify a primary target area on the mobile app user interface (UI) for special treatment with a different pressurization mode than the area outside the target area. Depending upon the treatment plan, a chosen massage or other pressurization mode promotes blood flow outside of the target area while a different pressurisation mode such as bladder deflation is used within the target area. The user chooses duration and intensity level of the massage on the mobile app user interface (UI). The cylinder shape may be in communication with a nursing station user interface allowing remote monitoring of the user's program selection, duration and safety by professional staff. Alarms and other fail safe mechanisms (including controls within the software and processor 114) may also sound to alert users and caregivers. Fail safe mechanisms may include normally-closed manifold fill valves 124 and normally-open manifold bleed valves 124.).

Regarding claim 45, Evans discloses the control system according to claim 44, further comprising a timer, wherein the pressure redistribution layer adjusts the pressure of at least one of the plurality of inflatable bladders at pre-determined time intervals ([0080] the processor 114 controls the pressure adjustment system 128 to run a dynamic pressurization mode that changes pressure over time. The pressure changes may be directly in response to time measured by the timer 116 such as a massage cycle or may also be in response to sensor data such as pressure points detected by the pressure sensor array 104. [0101] The user chooses duration and intensity level of the massage on the mobile app user interface (UI).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 20160317370 A1 – cited in IDS) as applied to claim 7 above, and further in view of Greenstein et al. (US 20150128354 A1 – cited in IDS).

Regarding claim 8, Evans discloses the pressure relief mattress according to claim 7, but does not expressly disclose wherein the compressible dielectric material is a polymeric foam. Although Evans [0048] teaches an inner layer of the fabric is made of a piezo-electric material such as a piezo-resistive material 406 that changes resistance depending on pressure forces exerted thereon. When pressing down the selected woven elasticized fabric or piezo-resistive material 406 in the Z direction such as when a user sits on the cushion 101, the piezo-resistive material changes its electrical resistance characteristics.
Greenstein, from a similar field of endeavor, teaches a compressible dielectric material is a polymeric foam ([0067] In preferred embodiments of the pressure-detection mat, the materials are selected such that the conductive layers and insulating layers are flexible. The insulation material may be a compressible typically sponge-like, airy or poriferous material (e.g. foam), allowing for a significant change in density when pressure is applied to it. Materials comprising the sensing mat are typically durable enough to be resistant to normal wear-and-tear of daily use.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively use a polymeric foam as suggested by Greenstein in the mattress taught by Evans in order to provide flexible conductive layers and/or insulating layers (as suggested in [0067] of Greenstein).

Claims 11-15, 29-30, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 20160317370 A1 – cited in IDS), and further in view of Main et al. (US 20130283530 A1 – cited in IDS).

Regarding claim 11, Evans discloses the pressure relief mattress according to claim 1, but does not expressly disclose wherein the pressure-sensing electronic unit is configured to control the pressure sensor cells using drive signals of a predetermined frequency range.
	Main, from a similar field of endeavor, teaches pressure-sensing electronic unit is configured to control the pressure sensor cells using drive signals of a predetermined frequency range ([0056]-[0059] The sensor injection signal generation block (32) is an electronic device or circuit used to create a sinusoidal injection signal at a selectable frequency. The injection signal can be in the range of 1 kHz to 5 MHz, or preferably 1 kHz to 250 kHz.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have the pressure-sensing electronic unit configured to control the pressure sensor cells using drive signals of a predetermined frequency range as suggested by Main in the mattress taught by Evans in order to sense pressure (as suggested in [0051] and [0056]-[0059]).

Regarding claim 12, Evans in view of Main discloses the pressure relief mattress according to claim 11, wherein the frequency of the drive signals used by the pressure-sensing electronic unit to control the pressure sensor cells is in the range of 20 kHz to 200 kHz (Main [0056]-[0059] The sensor injection signal generation block (32) is an electronic device or circuit used to create a sinusoidal injection signal at a selectable frequency. The injection signal can be in the range of 1 kHz to 5 MHz, or preferably 1 kHz to 250 kHz.).

Regarding claim 13, Evans discloses the pressure relief mattress according to claim 1, but does not expressly disclose wherein the pressure-sensing electronic unit is configured to process electrical signals of a predetermined frequency range from the pressure sensor cells.
Main, from a similar field of endeavor, teaches a pressure-sensing electronic unit is configured to process electrical signals of a predetermined frequency range from the pressure sensor cells ([0056]-[0059] The sensor injection signal generation block (32) is an electronic device or circuit used to create a sinusoidal injection signal at a selectable frequency. The injection signal can be in the range of 1 kHz to 5 MHz, or preferably 1 kHz to 250 kHz.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have the pressure-sensing electronic unit configured to process electrical signals of a predetermined frequency range from the pressure sensor cells as suggested by Main in the mattress taught by Evans in order to sense pressure (as suggested in [0051] and [0056]-[0059]).

Regarding claim 14, Evans in view of Main discloses the pressure relief mattress according to claim 13, wherein the frequency of the electrical signals from the pressure sensor cells is in the range of 20 kHz to 200 kHz (Main [0056]-[0059] The sensor injection signal generation block (32) is an electronic device or circuit used to create a sinusoidal injection signal at a selectable frequency. The injection signal can be in the range of 1 kHz to 5 MHz, or preferably 1 kHz to 250 kHz.).

Regarding claim 15, Evans discloses the pressure relief mattress according to claim 1, but does not expressly disclose wherein the pressure-sensing electronic unit comprises one or more of the following: a) a sense amplifier for amplifying the electrical signals from the pressure sensor cells; b) a modulator for regulating a waveform of the drive signals and of the electrical signals.
Main, from a similar field of endeavor, teaches a sense amplifier for amplifying the electrical signals from the pressure sensor cells ([0058] The injection signal passes through the pressure sensor and is detected on a row selected using the receive switch matrix (36). The sensor row is selected by the DSP (30) via the digital logic device (33) and the selected signal is connected to the gain control block (37) for amplification.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a sense amplifier for amplifying the electrical signals from the pressure sensor cells as suggested by Main in the mattress taught by Evans in order sense pressure (as suggested in [0051] and [0056]-[0059]).

Regarding claim 29, Evans discloses the system according to claim 28, wherein the plurality of pressure relief mattresses are arranged in signal communication with each other via a wireless mesh network. Although Evans fig. 1 and [0035]-[0037] teaches the cushion controller 100 includes a communication I/O module 106 further comprising Bluetooth 108, Wi-Fi 109, USB 110, RS232 111, IC2 112, and/or other 113 communication interfaces.
Main, from a similar field of endeavor, teaches signal communication with each device via a wireless mesh network ([0061] Zigbee communication).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternative communicate via a wireless mesh network as suggested by Main the system taught by Evans in order to exchange data (as suggested in [0061] of Main).

Regarding claim 30, Evans in view of Main discloses the system according to claim 29, wherein the wireless mesh network uses ZIGBEE wireless communication protocol (Main [0061] Zigbee communication).

Regarding claim 40, Evans discloses the control system according to claim 39, wherein the pressure redistribution layers are configured to connect with each other via a wireless mesh network. Although Evans fig. 1 and [0035]-[0037] teaches the cushion controller 100 includes a communication I/O module 106 further comprising Bluetooth 108, Wi-Fi 109, USB 110, RS232 111, IC2 112, and/or other 113 communication interfaces.
Main, from a similar field of endeavor, teaches signal communication with each device via a wireless mesh network ([0061] Zigbee).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternative communicate via a wireless mesh network as suggested by Main the system taught by Evans in order to exchange data (as suggested in [0061] of Main).

Regarding claim 41, Evans in view of Main discloses the control system according to claim 40, wherein the wireless mesh network uses ZIGBEE wireless communication protocol (Main [0061] Zigbee communication).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684